Citation Nr: 0910409	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-23 726	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska




THE ISSUE

Entitlement to service connection for a skin disorder. 

REPRESENTATION

Appellant represented by:  Richard J Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1982. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Lincoln, Nebraska, (hereinafter RO).  The case was 
remanded by the Board for additional development in September 
2008 and is now ready for appellate review.  

The Board observes that the Veteran had been represented by 
Richard J. Mahlin, Esq.  However, correspondence received 
during the pendency of the appeal indicates that he chose to 
revoke such representation and proceed independently.  


FINDING OF FACT

The Veteran's skin disorder cannot reasonably be attributed 
to in-service sun exposure. 
CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
March 2007, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by the 
March 2007 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  
As such, the Board finds that the duty to notify has been 
satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
has obtained the service treatment  records and made 
reasonable efforts to obtain relevant post-service records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file includes VA and private treatment records and the 
Veteran's own statements he presented.  The Veteran was also 
afforded the VA skin examination requested by the Board in 
its September 2008 remand. 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With the above criteria in mind, the relevant evidence will 
be summarized.  The service treatment records, to include the 
February 1982 separation examination, do not reflect a skin 
disorder.  After service, the pertinent evidence includes a 
report from a private examiner dated in February 2007 in 
which she stated that the Veteran was diagnosed with a 
lentigo maligna on the left posterior shoulder in February 
2006.  (This is not one of the skin diseases presumed by 
regulation to result of exposure to herbicides as described 
at 38 C.F.R. § 3.309(e) nor is it clamed as such).  She 
stated that it was her belief that the Veteran's lentigo 
maligna was at "least as likely as not to be caused by 
prolonged sun exposure in Vietnam.  

In November 2008, the Veteran was afforded the VA skin 
examination requested by the Board in its September 2008 
remand.  The examiner noted that he had reviewed the 
pertinent history contained in the claims files prior to the 
examination, and indicated that the Veteran had served in 
Vietnam for one year and had spent "much of his life" after 
service in the southern most portions of the United States.  
It was indicated that the Veteran has lived on a farm, to 
include for the past five years, and the examiner concluded 
that "[h]e would therefore appear to have had extensive sun 
exposure . . . throughout many years while living in the 
southern portion of the United States."  After noting that 
the relationship between sun exposure and skin cancer was 
"well known," the examiner stated that "when this 
Veteran's military service in Vietnam is reviewed, with 
specifics concerning length of time with relationship to sun 
exposure, and his many years of living in the southern 
portion of the United States, where there is also extensive 
sun exposure over many years, I feel it would be resorting to 
mere speculation to state whether his specific sun exposure 
in [Vietnam] caused his lentigo."  He indicated that to 
determine which time period of sun exposure caused the 
Veteran's lentigo would be to resort to mere speculation, and 
that while he agreed with the examiner's conclusion in 
February 2007 to that extent that she felt the Veteran's 
lentigo was due to sun exposure, "one also has to factor in 
many years of post military sun exposure while living in the 
southern half of the United States." 

Applying the pertinent legal criteria to the facts summarized 
above, while the record reveals positive evidence in the form 
of the private medical opinion rendered in February 2007 
linking the Veteran's lentigo to exposure to the sun during 
his Vietnam service, this opinion is not dispositive of the 
matter.  In this regard, the adjudication of the Board 
includes the responsibility of determining the weight to be 
given to the evidence of record, and this responsibility 
includes the authority to favor one medical opinion over 
another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  The Court has held, for example, that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  A medical opinion based upon speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

Thus, from the precedent set forth above, while there is 
positive evidence of record in the form of the February 2007 
opinion linking the Veteran's skin condition to service, the 
Board may deny the claim for service connection for a skin 
disorder if it finds the probative value of the negative 
evidence to exceed that of the positive.  In this regard, the 
February 2007 opinion was not said to have based on a review 
of the evidence of record, to include that reflecting the 
many years of post-service sun exposure.  See Prejean, 
Grover, supra.  Moreover, no rationale or evidence to support 
the February 2007 opinion was provided, as it was merely an 
unsupported and rather conclusory statement.  See Guerrieri, 
Sklar, supra.  Unlike the positive private opinion, the 
August 2008 opinion was documented to have been preceded by a 
review of the pertinent clinical evidence in the claims file, 
and a detailed rationale for the opinion was provided.  Thus, 
the Board finds the conclusion in the August 2008 opinion 
that it would be mere speculation to ascribe the Veteran's 
skin disability to exposure to the sun during his one year of 
service in Vietnam, as opposed to the many years of post-
service exposure to the sun in living in southern part of the 
United States, to be more probative than the February 2007 
opinion.  See Cathell, Owens, Guerrieri, Sklar.  Thus, as it 
finds the evidence of record indicates that the February 2007 
opinion is based solely on speculation, without any 
supporting clinical data or other rationale, it does not 
provide the required degree of medical certainty necessary 
for a grant of service connection.  See Bloom, supra. 

As for the Veteran's assertions that his skin disorder is the 
result of service; in particular, exposure to the sun during 
his service in Vietnam, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  In short, while there is positive 
evidence in this case, the Board finds it to be overcome by 
the probative weight of the negative evidence of record for 
the reasons stated above.  As such, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a skin disorder.  Therefore, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.  



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a skin disorder is 
denied.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


